          Case 1:18-cv-10222-PAE Document 25 Filed 01/16/19 Page 1 of 2




January 16, 2019                                                            Laura B. Dowgin
                                                                            Direct Phone 212-453-3775
                                                                            Direct Fax   646-461-2087
VIA ECF                                                                     ldowgin@cozen.com



Hon. Paul A. Engelmayer
United States District Court Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    Hiscox Insurance Company, Inc. v. Business Moves Consulting, et al.,
       Case No. 18-cv-102222-PAE

Dear Judge Engelmayer:

This firm represents Hiscox Insurance Company, Inc. (“Hiscox”) in the above-referenced matter.
Please accept this letter in response to the letter submitted by Curtis Bordenave dated January
14, 2019. Mr. Bordenave has had the benefit of two months to contemplate this lawsuit and
determine whether to seek counsel in this matter, and has now asked the Court for another thirty
days to appear.

Mr. Bordenave was served in this case on November 28, 2018 (Doc. No. 11) and previously
requested an extension of time on December 12, 2018 (Doc. No. 12). On December 20, 2018,
the Court granted this request and gave Mr. Bordenave until January 19, 2019 to file an answer
or other responsive pleading (Doc. No. 13). There is no explanation in the January 14, 2019 letter
as to why an additional thirty days are needed in order to appear.

Hiscox respectfully requests that, to the extent the Court is inclined to permit any such further
extension of time, that it not grant the full thirty days requested. While this declaratory judgment
action is pending, Hiscox continues to provide the Defendants with a defense in the underlying
action pending before this Court (Case No. 1:18-cv-05187). Accordingly, Hiscox has an interest
in moving this case forward quickly and is prejudiced by undue delay.

Sincerely,

COZEN O'CONNOR




By:    Laura B. Dowgin


 LEGAL\39661513\1


                                45 Broadway 16th Floor New York, NY 10006
                        212.509.9400   800.437.7040   212.509.9492 Fax   cozen.com
          Case 1:18-cv-10222-PAE Document 25 Filed 01/16/19 Page 2 of 2

Hon. Paul A. Engelmayer
January 16, 2019
Page 2
______________________________________

LBD


cc:     Mack Pampley, Business Moves Consulting, Inc. (via U.S. Mail)

        Curtis Bordenave (via U.S. Mail)




LEGAL\39661513\1
